Plaintiff in error was convicted on an information charging the selling of intoxicating liquor to one John Johnson. On the 5th day of November, 1913, in accordance with the verdict of the jury, he was by the court sentenced to be confined in the county jail for a term of ninety days and to pay a fine of fifty dollars. No briefs have been filed, and when the case was called for final submission no appearance was made on behalf of plaintiff in error. Thereupon, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. We have examined the record proper and have discovered no error that will warrant a reversal of the judgment. The motion to affirm is, therefore, sustained. *Page 693